Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.  


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 8, 11-13, 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include: sending to at least two user terminals electronic coupon information, the electronic coupon information sent to a first terminal of at least two user 
sending the updated first numerical coupon value to the first terminal and the second numerical coupon value to the second terminal. The claim further recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: determining a first distance between …location of the provider and the first geographical location…and determining a second distance between…location of the provider and the second geographical location…/determining a difference between the first distance and the second distance/updating the first and second numerical coupon values…based on the determined difference between the first distance and the second distance. The claim also recites the abstract concept of a mental process – i.e. mental concept that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: determining a first distance between a geographical location of the provider and the first geographical location information of the first terminal…and determining a second distance between the geographical location of the provider and the second geographical location information of the second terminal of the at least two terminals/determining a difference between the first distance and the second distance/updating the first and second numerical coupon values corresponding respectively to the first terminal and the second terminal of the at least two user terminals, based on the determined 
	This judicial exception is not integrated into a practical application. The additional elements of user terminals/social network service interface represent generic computing elements, and the additional element of data gathering (i.e. obtaining geographical location information  of the user terminals) represents insignificant extra-solution activity (i.e. data gathering), see MPEP 2106.05(g). 
The additional element of presenting data within a social network does no more than apply the use of the judicial exception to a particular technological environment/field of use. The additional elements, alone, or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the user terminals/social network service interface represent generic computing elements. The additional element of data gathering represents insignificant extra-solution activity, see MPEP 2106.05(g). The additional element of presenting data within a social network does no more than apply the use of the judicial exception to a particular technological environment/field of use. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the 
Independent claims 8 and 15 are directed to a server and computer-readable medium, respectively, for performing the method of claim 1, and recite the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 8 and 15 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  
Dependent claims 4-6, 11-13 further narrow the abstract ideas of the independent claims themselves. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 4-6, 8, 11-13, 15.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				Nothing in the analysis of the Office Action considers under Step 2A prong two, or Step 2B the detailed functional steps of Claim 1 as a whole
	In response, Examiner notes that the claim as a whole has been considered under Step 2A Prong Two: there are no additional elements that reflect an improvement in the functioning of the computing device itself, or an improvement to another technology/technical field, and there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Under Step 2B, the Examiner has considered whether there are any additional elements or combination of elements that add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present: the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the user terminals/social network service interface represent generic computing elements. The additional element of data gathering represents insignificant extra-solution activity, see MPEP 2106.05(g). The additional element of presenting data within a social network does no more than apply the use of the judicial exception to a particular technological environment/field of use. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  Independent claims 8 and 15 are directed to a server and computer-readable medium, respectively, for performing the method of claim 1, and recite the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 8 and 15 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  Dependent claims 

				detailed functional steps of Claim 1 are not equivalent  to the broad ideas of advertising activity and should therefore be considered additional elements outside of such identified abstract ideas.
	In response, Examiner notes that Claim 1 recites the following abstract ideas: the claimed invention recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include: sending to at least two user terminals electronic coupon information, the electronic coupon information sent to a first terminal of at least two user terminals including a first numerical coupon value redeemable at a provider and the electronic coupon information sent to a second terminal of the at least two user terminals including a second numerical coupon value redeemable at the provider/determining a first distance between a provider geographical location and the first geographical location information of the first terminal and determining a second distance between the provider geographical location and the second geographical location information of the second terminal/determining a difference between the first distance and the second distance/updating the first and second numerical coupon values corresponding to the first and second terminal, based on the determined difference between the first and second distance/
sending the updated first numerical coupon value to the first terminal and the second numerical coupon value to the second terminal. The claim further recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 

				the practical application analysis and the “significantly more” analysis of the additional elements in the Office Action should consider the detailed functional steps of amended Claim 1, in addition to the claimed hardware elements.
	In response, Examiner notes that the claim as a whole has been considered under Step 2A Prong Two: there are no additional elements that reflect an improvement in the functioning of the computing device itself, or an improvement to another technology/technical field, and there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking 

				claimed subject matter allows user’s relative positions to the vendor to be compared and the comparison to be used in updating numerical coupon values provided to each user.
				It also allows the numerical coupon values to be provided through a social network service interface, allowing for a streamlined delivery of coupons to the users.
	In response, notes that providing numerical coupon values to users, and updating the values based on the user’s relative positions to the vendor, represents a business practice/goal, not another technology/technical field. Therefore improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical evidence/technical support in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the system, or that it improves another technology/technical field.

				Claimed invention is similar to Data Engine Techs. LLC v. Google LLC, and therefore is drawn to patent-eligible subject matter.
				claimed subject matter represents an improvement to the system/technology and thereby recites significantly more than any identified judicial exception.
	In response, Examiner respectfully disagrees that the claimed invention is similar to Data Engine Techs. v. Google. The claimed inventions have different fact patterns, and therefore the two are not analogous. Furthermore, in Data Engine Techs. v. Google, it was concluded that the claimed invention “provides a specific solution to then-existing technological problems” that were unique to computers. Specifically, the tabbed interface offers a “highly intuitive, user-friendly interface with familiar notebook tabs for navigating the three-dimensional worksheet environment”. Therefore, the claim was deemed to not be directed to an abstract idea, and the second step of the Alice test was not necessary.
Data Engine Techs. v. Google, the instant claimed invention does not provide a technical solution to a technical problem. The instant claimed invention recites an abstract idea, and the additional elements do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself – as presented and detailed in the previous Office Action as well as in the current Office Action above. There is no technical evidence/technical support in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the system, or that it improves another technology/technical field.

				as evidenced by the withdrawal of prior art rejections, the claimed subject matter as a whole is not directed to conventional or well-known methodology.
	In response, Examiner notes that the 35 USC 101 analysis and the prior art analysis are two separate, distinct analyses. As per MPEP 2106.05: “lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP § 2106.05(d).”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guday et al. (20110093318). It describes distributing and tracking coupons to users, as well as adjusting the coupon values; the coupons are transmitted based on the proximity location of the user.
Meredith et al. (20150310490). It describes adjusting the value of coupons based on the probability of a user mobile device being within a geofence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
6/2/2021